Citation Nr: 0634738	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-12 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD) in excess of 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from February 1966 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Oakland, California.

The Board notes that the veteran was scheduled for a February 
2006 teleconference hearing before the Board.  However, he 
contacted the RO in January 2006 and withdrew his request for 
any Board hearing.  His request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(e) (2006).


FINDING OF FACT

PTSD is manifested by no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as mild depression, some concentration and 
short-term memory problems, chronic sleep impairment with 
nightmares, exaggerated startle response, intrusive thoughts 
about Vietnam, and intense anger episodes.


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
50 percent are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The duty to notify was met with a July 2004 letter sent to 
the veteran.  This letter explained that in order to 
substantiate a claim for an increased evaluation the evidence 
must document a worsening of the veteran's service-connected 
disability.  It further explained that if the veteran 
provides information about the sources of evidence or 
information pertinent to the claim, to include records from 
other government agencies, employers, or private doctors, 
then VA would make reasonable efforts to obtain the records 
from the sources identified, but that he ultimately is 
responsible for substantiating his claim.  The Board notes 
that this letter was sent to the veteran following receipt of 
the veteran's notice of disagreement with the July 2002 
rating decision, which granted service connection for PTSD, 
and prior to September 2004, February 2005, and April 2005 
supplemental statements of the case.  Thus, it was timely.  
The July 2003 letter also expressly notified the veteran of 
the need to submit any pertinent evidence in his possession.

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
an effective date.  However, the Board has concluded that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, any questions as to the appropriate effective date 
to be assigned have been rendered moot, and the absence of 
notice regarding this element should not prevent a Board 
decision.

In light of the above, the Board finds that all proper VCAA 
notice has been furnished to the veteran, and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2006)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The 
veteran's service medical records, relevant VA treatment 
records, counseling notes from the Chico Veterans Center 
(CVC), and October 2003 and March 2005 letters from the 
veteran's CVC counselor are associated with the claims 
folder.  The Board notes that the veteran was also provided 
two VA examinations in conjunction with his claim.  One of 
these examinations was for the specific purpose of rating the 
veteran's current level of disability.  

The Board notes that although the veteran's CVC counselor 
indicated in her October 2003 letter that the veteran had 
been receiving treatment since March 2003, the record only 
contains CVC counselor notes from September 2003 through 
March 2005.  While VA has a duty to assist the veteran in 
obtaining all identified treatment records, it need not do so 
if such development is deemed redundant and would not result 
in any benefit to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In the 
present case, the veteran's CVC counselor sent a letter to 
the RO in October 2003, indicating that such letter was to 
serve as a treatment summary of the veteran's treatment since 
March 2003.  Thus, the Board concludes that the October 2003 
treatment summary provided by the CVC counselor contains the 
information relevant to the veteran's claim, and there is no 
need to remand the veteran's appeal to obtain the actual 
counseling notes.

The Board also notes that the veteran told the January 2005 
VA examiner that he received mental health treatment in 1988 
from the Solano Mental Health Clinic.  However, the veteran 
also stated that he did not discuss Vietnam during his 
sessions.  The Board finds that there is no duty to obtain 
these treatment records because the veteran's initial 
increased rating claim is concerned with his level(s) of 
disability since the date of his original claim.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Based upon the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson, supra; see 
also 38 U.S.C.A. § 5110(a) (West 2002) (effective dates of 
compensation, in general, cannot be earlier than the date of 
the receipt of application for benefits).

The veteran is currently assigned an initial compensable 
disability rating of 50 percent, effective March 29, 2000 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
The veteran contends that he is entitled to a higher initial 
evaluation for PTSD.  More specifically, the veteran claims 
that the current evaluation assigned does not accurately 
reflect the severity of the symptomatology associated with 
his PTSD.

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
although the veteran meets the criteria for a 50 percent 
evaluation, his PTSD symptoms are not severe enough to merit 
a rating in excess of 50 percent.

The veteran's treatment records reveal an April 2004 
diagnosis of depressive disorder; however, there is no 
evidence of record which supports a finding that the veteran 
has suicidal ideation or near-continuous panic or depression, 
symptoms which are more consistent with a higher rating.  The 
April 2004 VA medical record which notes a diagnosis of 
depressive disorder indicates that the veteran does not have 
suicidal ideation, as does the January 2005 VA examination.  
A March 2005 letter from the veteran's CVC counselor notes 
that the veteran has at times thought about suicide.  
However, a review of the CVC counseling notes reveals no such 
basis for this statement.  In fact, a March 2005 counseling 
note indicates that the veteran denied current suicidal 
ideation.  

As for the veteran's depression, the April 2004 VA medical 
record indicates that the veteran is felt to have chronic low 
grade depression with decreased energy and constant sadness.  
Similarly, the September 2001 VA examiner noted that the 
veteran appeared to be mildly depressed.  Such mild 
depression does not rise to the level of severity 
contemplated by a 70 percent or 100 percent evaluation.  
There was no mention of panic attacks or anxiety symptoms in 
the veteran's medical records.  The September 2001 VA 
examiner indicated that he did not appear to have any 
significant anxiety.  

In addition to a lack of symptomatology related to anxiety, 
depression, and suicidal ideation more in line with a higher 
evaluation, the veteran's PTSD is also not manifested by 
obsessional rituals which interfere with routine activities 
or behaviors which affect his ability to perform activities 
of daily living.  The January 2005 VA examiner noted that he 
is able to manage activities of daily living, and the Board 
finds support for the examiner's conclusion in the fact that 
the veteran successfully maintains employment.  There is also 
no evidence that the veteran is unable to maintain his 
personal appearance and hygiene.  The January 2005 VA 
examination report notes that the veteran was casually 
dressed and appropriately groomed for his appointment.  There 
is no indication in any of the other medical records that his 
appearance at that appointment was out of the ordinary.

Although the veteran's CVC counseling notes and both VA 
examination reports indicate the veteran has some reported 
problems with concentration and memory, the veteran has not 
been found to have manifestations indicative of cognitive or 
thought impairment, nor speech impairment, that could support 
a rating of 70 percent or higher throughout this appeal 
period.  The January 2005 VA examiner noted that the 
veteran's speech was logical and had a normal rate and flow.  
The veteran was also noted as being responsive to questions 
and comments.  The September 2001 VA examiner indicated that 
the veteran's speech was okay.  Both VA examiners noted that 
the veteran's memory was grossly intact and that he had 
unimpaired judgment and insight.  Finally, both the September 
2001 and January 2005 VA examiner noted that the veteran was 
oriented to time, place, and person.  

As for evidence of an inability to establish and maintain 
effective work and social relationships, the Board notes that 
the veteran is currently employed as a sheet metal mechanic, 
and did not report any lapse in employment since leaving 
service to either of the VA examiners.  The Board 
acknowledges the veteran's statement to the January 2005 VA 
examiner that he has had some run-ins with various employers, 
as well as his feelings of not fitting in, and turning down 
promotions out of fear that he will be unable to manage his 
anger.  However, despite any reported difficulties at work, 
the fact remains that the veteran continues to maintain 
employment.  This weighs heavily against increasing his 
disability rating in excess of 50 percent, especially when 
considering that the purpose of the rating schedule is to 
compensate for decreases in earning capacity due to service-
connected disabilities.  See 38 C.F.R. § 4.1 (2006).

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran reported having an "excellent" relationship with 
his two children at the September 2001 VA examination.  The 
veteran's CVC counselor indicated in an October 2003 letter 
that the veteran does not let anyone get close to him 
emotionally; however, his CVC counseling notes indicate 
otherwise.  Various treatment notes from October to November 
2003 reveal that the veteran was pursuing a personal 
relationship with a woman.  Although the veteran admitted 
difficulties in establishing and maintaining this 
relationship, a January 2004 counseling note indicates that 
although he decided to end the relationship, they decided to 
remain friends.  Later that year, in October 2004, the 
veteran reported another relationship to his CVC counselor.  
The Board acknowledges that the veteran has some difficulty 
in his personal relationships.  However, the evidence of 
record does not suggest an inability to establish and 
maintain personal relationships.  Therefore, the veteran's 
impairment in this area is not significant enough to warrant 
a 70 percent rating.

The Board notes that there is evidence that the veteran has 
some difficulty adapting to stressful circumstances, a 
symptom more consistent with a 70 percent rating.  The 
January 2005 VA examiner noted that the veteran has a history 
of avoiding thoughts, feelings, and conversations about 
Vietnam.  The September 2001 VA examiner noted this also, as 
well as avoidance regarding the then recent events of 
September 11, 2001.  However, the veteran has also shown an 
ability to deal with his symptomatology and function 
relatively well, as indicated by the January 2005 examiner.  
Thus, while he somewhat exhibits a symptom more consistent 
with a higher rating, the severity of such symptom is not 
significant enough to warrant a higher rating in light of the 
veteran's entire disability picture.  See 38 C.F.R. § 4.7 
(2006).

The Board acknowledges that the veteran's medical records 
also reveal that he has anger control issues, a symptom more 
consistent with a 70 percent rating.  However, the veteran's 
anger problems alone do not appear to be severe enough to 
meet the criteria for a higher evaluation.  At the January 
2005 VA examination, the veteran denied any assaultive 
history or thoughts, and there is no mention of any physical 
outbursts in the evidence of record.  The veteran's CVC 
counselor notes that the veteran has "intense anger 
episodes" which have sabotaged work and personal 
relationships.  Yet, there is no mention of violent 
incidents.  The January 2005 VA examiner indicated that he 
did not see the veteran as a danger to himself or others, a 
symptom which would be suggestive of a 100 percent 
evaluation.  The veteran clearly has difficulty with 
irritability and anger; however, the Board concludes that the 
severity of his anger problems are not enough to warrant a 
higher evaluation in light of his entire disability picture, 
even when considering he also has difficulty adapting to 
stressful circumstances.

As discussed above, the Board concludes that the veteran is 
not entitled to a higher evaluation based on either of his 
two symptoms which are more consistent with a 70 percent 
evaluation.  Additionally, the Board finds that considering 
both symptoms together still does not warrant a higher 
evaluation.  As was previously mentioned, the purpose of the 
rating schedule is to compensate for impairment in earning 
capacity.  Therefore, although the Board considers both 
social and occupational impairment, the Board will not assign 
an evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2006).  In the present case, the 
veteran demonstrates symptomatology that certainly has some 
impact on his occupation, as evidenced by his self-reported 
run-ins with employers.  However, the effect is not 
significant enough to warrant a 70 percent evaluation.  
Rather, the veteran's anger issues and inability to adapt 
appear to have had more effect on his personal relationships 
and ability to function in social situations.  Thus, 
38 C.F.R. § 4.7 does not apply, and a 50 percent evaluation 
more nearly approximates the veteran's current severity level 
for PTSD.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains three Global 
Assessment of Functioning (GAF) scores ranging from 54 to 58.  
The Board notes that these scores further support the 
veteran's current 50 percent disability evaluation, and do 
not support the assignment of a higher rating.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

The veteran was assigned a GAF score of 58 based on his 
assessment at the September 2001 examination.  The January 
2005 VA examiner assigned a current GAF of 55, and indicated 
that over the past year the veteran's GAF was no higher than 
54.  A score of 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Both examiners provided 
a rationale for their assigned GAF scores citing the 
veteran's current symptomatology, which demonstrates some 
impairment in personal relationships and work with an ability 
to function relatively well, including remaining employed.

In assessing the GAF scores assigned to the veteran by both 
VA examiners, the Board will afford great weight to them, and 
will consider them probative in its analysis.  The Board 
would like to mention again that GAF scores are not the only 
criteria considered in disability ratings.  In fact, the 
ratings schedule does not even include them in the Diagnostic 
Code for PTSD.  However, the Board will consider them useful 
when evaluating the entire record of evidence.

In light of the evidence discussed above, the Board concludes 
that a rating in excess of 50 percent is not warranted, and 
that a 50 percent rating most closely approximates the 
veteran's impairment due to PTSD.  In reaching its decision, 
the Board considered the benefit-of-the-doubt rule; however, 
the preponderance of the evidence is against a higher 
evaluation, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

Entitlement to an initial evaluation for PTSD in excess of 50 
percent is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


